878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis N. DAY, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 89-2914.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 20, 1989.

Dennis N. Day, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Gregg Lewis Bernstein, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, WIDENER, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Dennis N. Day, appeals the district court's order denying his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court's order dismissing his employment discrimination action for failure to name the proper defendant as required by 42 U.S.C. Sec. 2000e-16(c).  On review of the record and the district court's order, we find no abuse of discretion in the district court's refusal to grant Day relief from judgment under Fed.R.Civ.P. 60(b) as Day has not made a showing of mistake, inadvertence, surprise or excusable neglect.  Accordingly, we affirm the judgment of the district court.  We deny Day's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.